DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Breier et al. (herein “Breier”; US Pub. No. 2011/0183776 A1) in view of Takeuchi (JP Pub. No. 2008-200118 A) and as evidenced by Yabu (US Pub. No. 2003/0104878 A1).
Regarding claim 1, Breier discloses a golf club head comprising: a face portion; a crown portion; a sole portion (Figs. 1 and 6); at least one first rib provided in the sole portion (Fig. 3, item 26 and par. [0028]); and at least one second rib provided in the sole portion (Fig. 3, item 28 and par. [0028]), wherein the golf club head has an internal space surrounded by the face portion, the crown portion and the sole portion (Fig. 6), the first rib extends in a toe-heel direction on an inner wall surface of the sole portion (Fig. 3, item 26 and par. [0028]), one of the second ribs extends in a face-back direction on the inner wall surface of the sole portion (Fig. 3, item 28 and par. [0028]), the sole portion has a thin portion having a thinnest thickness and a thick portion having a larger thickness than the thin portion (Fig. 3, area 30 being the thinned portion, area 24 being the thicker portion – see par. [0031]), the first rib and the at least one second ribs extend to both the thin and the thick portions (Fig. 3, area 30 being thinned portion, item 24 being the thick); and an area surrounded by the intersection of the one first rib and the at least one second rib is arranged in the thin portion (Fig. 3; encircled by item 30).  It is noted that Breier does not specifically disclose two second ribs, both second ribs extend to both the thin and thick portions, the two second ribs are formed so as to intersect in the sole portion, and the area surrounded by the intersection of the first rib and two second ribs is arranged in the thin portion.  However, Breier makes obvious the intersection of at least two ribs (Fig. 3), the ability to use more than two ribs (par. [0036]; noting “any number of ribs” may be used), and at least one second rib extending from the thick to thin region (Fig. 3, item 28).  In addition, Takeuchi discloses the use both second ribs to extend from the thin to thick regions, it has been held that the duplication of parts is not given patentable weight unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)(see applicant’s spec, par. [0055]-[0059]; applicant giving no criticality to having both second ribs extend from the thick to thin region).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Breier to use at least two second ribs, the two second ribs are formed so as to intersect in the sole portion, and an area surrounded by the intersection of the first rib and two second ribs is arranged in the thin portion as taught and suggested by Takeuchi because doing so would be use of a known technique (using three intersecting ribs in the sole, the three intersecting ribs creating a triangular center region) to improve a similar product (a golf club that can have more than two ribs on the sole, the ribs extending from a thick region to a thin region with their intersection surrounded by the thin region) in the same way (using three intersecting ribs in the sole with a triangular center region, the center region located in the thinned region in order to change the natural frequency and sound of the golf club – see Breier: par. [0032]).  Finally, it is noted that the combined Breier and Takeuchi do not specifically disclose that a height of the second ribs from the inner wall surface of the sole portion is lower than a height of the first rib from the inner wall surface of the sole portion.  However, Breier appears to make obvious that the height of the ribs may be different (par. [0036]; stating individual ranges for both ribs).  Takeuchi also discloses the use of ribs having different heights (Figs. 6(a)-6(c)).  In addition, regarding the height of each rib, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Finally, to support the Examiner’s assertion that the rib height is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Yabu which specifically states that the rib height is a result-effective variable use to optimize vibration reduction and overall weight (par. [0051]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention that the rib height as compared to one another would be a result effective variable used to optimize vibration reduction and overall head weight.
Regarding claim 2, the combined Breier and Takeuchi disclose that the second ribs intersect the first rib (Takeuchi: Fig. 9(c) showing two second ribs running forward to back).
Regarding claim 3, the combined Breier and Takeuchi disclose that the first rib and the second ribs each extend continuously (Takeuchi: Fig. 9(c) showing three ribs; the Examiner interpreting “continuously” as “being in immediate connection” as defined by dictionary.com).
Regarding claim 5, the combined Breier and Takeuchi disclose that the thin portion is arranged on a toe side in the toe-heel direction (Breier: Fig. 3, item 30).
Regarding claim 6, the combined Breier and Takeuchi disclose that the thick portion is provided at least partially around the thin portion (Breier: Fig. 3, item 30 being the thin, item 24, i.e. the rest of the sole, being the thick – see par. [0031]).  
Regarding claim 9 the combined Breier and Takeuchi disclose that one of the second ribs extends on a back side of the face portion from a vicinity of a boundary between the face portion and the sole portion (Breier: Fig. 3, item 28).
Regarding claim 10 the combined Breier and Takeuchi disclose that the thick portion is disposed on a back side and a heel side of the thin portion (Breier: Fig. 3 noting the thinned region is in item 30, located on the toe side, and there are thick portions to the rear and heel side). In the alternative, regarding the exact location of the thinned portion, it has been held that, absent a convincing argument otherwise, one of ordinary skill in the art could use numerous configurations in shape or form to accomplish the same purpose.  See In re Dailey, 149 USPQ 47 (CCPA 1976) )(see applicants’ spec, par. [0055]; stating the exact position of the thinned region is “not particularly limited”, and in fact the thinned region need not be present).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact position of the thinned region would not be significant: that is, the thinned region would alter the vibration and sound regardless of its exact position.
Regarding claim 11 the combined Breier and Takeuchi disclose that one of the
second ribs extends from a toe side of the sole portion adjacent to the face portion to a heel side of the sole portion in the vicinity of a back-side end portion, and the other of the second ribs extends from the heel side of the sole portion adjacent to the face portion to the toe side of the sole portion in the vicinity of the back-side end portion (Takeuchi: Fig. 9(c)).
	Regarding claim 12,  the combined Breier and Takeuchi disclose that one end
portion of one of the second ribs is disposed on the thin portion, and one end portion of the other of the second ribs is disposed on the thick portion (Breier: Fig. 3; item 28, and duplication of parts, making this obvious).
Regarding claim 13, it is noted that the combined Breier and Takeuchi do not specifically disclose that both ends of the other of the second ribs are disposed on the thick portion, and an intermediate portion of the other of the second ribs is disposed on the thin portion.  However, regarding the exact position of the other second rib, it has been held that, absent a convincing argument otherwise, one of ordinary skill in the art could use numerous configurations in shape or form to accomplish the same purpose.  See In re Dailey, 149 USPQ 47 (CCPA 1976) )(see applicants’ spec, par. [0059]; stating “all of the ribs need not pass through the thin portion).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact position of the other second rib would not be significant: that is, the other second rib would alter the vibration and sound regardless of its exact position relative to the thinned area.
Regarding claim 14, the combined Breier and Takeuchi disclose that an intersection
point of the one of the second ribs and the first rib is disposed on the thin portion (Breier: Fig. 3).  It is noted that the combined Breier and Takeuchi do not specifically disclose that the intersection point of the two second ribs is disposed on the thin portion.  However, regarding the intersection point of the two second ribs being on the thin portion, it has been held that, absent a convincing argument otherwise, one of ordinary skill in the art could use numerous configurations in shape or form to accomplish the same purpose.  See In re Dailey, 149 USPQ 47 (CCPA 1976)(see applicants’ spec, par. [0058]; stating that “Also, the intersection position of the small ribs 52 and 53 is not particularly limited.  Also, the small ribs 52 and 53 need not [even] interest”, see also par. [0062] stating “the position of the intersection [of the small ribs] is also not particularly limited”).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that using an intersection of the smaller ribs on the thinned portion would not be significant: that is, the second ribs would alter the vibration and sound regardless of their exact intersection point as compared to the thinned region.
	Regarding claim 15, it is noted that the combined Breier and Takeuchi do not specifically disclose that an intersection point of the other of the second ribs and the first rib is disposed on the thick portion, and the intersection point of the two second ribs is disposed on the thin portion. However, regarding the exact location of the intersection points, it has been held that, absent a convincing argument otherwise, one of ordinary skill in the art could use numerous configurations in shape or form to accomplish the same purpose.  See In re Dailey, 149 USPQ 47 (CCPA 1976) )( see applicants’ spec, par. [0058]; stating that “Also, the intersection position of the small ribs 52 and 53 is not particularly limited.  Also, the small ribs 52 and 53 need not [even] interest”, see also par. [0062] stating “the position of the intersection [of the small ribs] is also not particularly limited”)(see also applicant’s spec, par. [0055]-[0059] generally disclosing that the exact location of the intersection of the rib and second rib is not important).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact intersection points of the first and second ribs would not be significant: that is, intersection of the ribs would alter the vibration and sound regardless of their exact intersection point as compared to the thinned region.
Regarding claim 16, the combined Breier and Takeuchi disclose that the two second ribs intersect on a back side of the first rib (Takeuchi: Fig. 9(c)).
Regarding claim 17, the combined Breier and Takeuchi disclose that the first rib and
the two second ribs extend linearly (Takeuchi: Fig. 9(c)). 


Response to Arguments
Applicant's arguments filed 11/22/21 have been fully considered but they are not persuasive. 
Applicant amends the claims to further define the structure as shown in Fig. 5.  The problem with this amendment, as cited in the after-final office action, is that there is absolutely no criticality to the exact structure of Fig. 5.
Restated, the Examiner would typically give more deference to a claimed structure.  However, the following quotations from applicant’s spec show how non-essential the exact claimed shape of Fig. 5 actually is (emphasis added):

[0056] 5-1. The thin portion 31 is not particularly limited in terms of shape, position and number, and can, for example, also be formed on the heel side or the back side. Also, a configuration may be adopted in which the thin portion 31 is not provided.

[0057] 5-2. The large rib 51 need only extend in the toe-heel direction, and the position and shape thereof are not particularly limited. 

[0058] 5-3. The small ribs 52 and 53 need only extend in the face-back direction, intersect the large rib 51, and be lower in height than the large rib 51, and the position and shape thereof are not particularly limited. Also, the intersection position of the small ribs 52 and 53 is not particularly limited. Also, the small ribs 52 and 53 need not intersect.

[0059] 5-4. Any of the large rib 51 and the small ribs 52 and 53 need only be formed so as to pass through the thin portion 31, and all of the ribs 51 to 53 need not pass through the thin portion 31. Also, the large rib 51 and the small ribs 52 and 53 are not particularly limited in number, and may be other than the above embodiment. For example, a configuration having two or more large ribs and one small rib can also be adopted. Alternatively, a configuration may be adopted in which all the ribs 51 to 53 do not pass through the thin portion 31. A configuration can also be adopted in which only the ribs 51 to 53 are formed, without providing the thin portion 31 in the sole portion 3. 

The above citations show a lack of criticality for the exact shape of the ribs, the number of ribs used, the exact intersection point of the ribs, and the use of a thinned region.
Applicant argues that they disagree with the Examiner regarding criticality (see Remarks, received 11/22/21).  Applicant states that pars. [0055]-[0059] “are simply variations on the relationship between the ribs and sole portion” (see page 7 or Remarks).  The Examiner agrees with applicant that they are in fact simple variations.  However, they are simple variations that are known to work and provide the same intended effect.  Thus, they reduce or eliminate the criticality of the exact claimed structure (i.e. Fig. 5) because they disclose simple variations that are known to work (see applicant’s Figs. 10A-10E; showing other rib structures that are contemplated to work equally as well).  Applicant goes on to argue that because the ribs are on both the thin and thick portions, the provide the “advantageous effect” not found in the prior art (see page 7).  Respectfully submitted, Breier discloses ribs that extend from the thick to thin regions and thus would inherently also provide this “advantageous effect”.  This argument is in addition to the fact that, assuming arguendo, the “thinned region” is considered essential (see applicant’s spec, par. [0056] stating a thinned region is not even needed).  
Applicant next argues that Breier’s thin region is not clearly disclosed and rib 28 is bent (in Fig. 3).  The Examiner’s respectfully disagrees.  Par. [0031] clearly discloses that area 30 is the “reduced thickness area”.  The boundary is abundantly clear and encircles the intersection of rib 28 and rib 26.  Item 28 is linearly straight.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
3/8/22 /EUGENE L KIM/ Supervisory Patent Examiner, Art Unit 3711